DETAILED ACTION
	This action is in response to the initial filing filed on March 22, 2021.  Claims 1-8 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed March 22, 2021 has been considered. Initialed copies of the Form 1449 are enclosed herewith.



Claim Objections
Claim 1 is objected to because of the following informalities:  Replace the commas at the end of the limitations with a semi-colon.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  Independent claim 1 recites the limitation, “a signage controller, wherein the signage controller is configured to function as”.  This limitation appears to be missing information or elements to describe the signage controller functionality or performing a function.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claim 1 recites the limitations, " at least one vehicle; a display device that is installed in the at least one vehicle, and configured to display an image which is assigned to the vehicle on one or more display areas viewable from outside the vehicle; and a signage controller, wherein the signage controller is configured to function as; an image database that stores a plurality of candidate images assignable to the at least one vehicle, a terminal database that stores identification information of a registered terminal that is previously registered in the on-board signage system and owner information
of the registered terminal, a terminal location acquiring unit that acquires location information of the
registered terminal, and a selector that selects at least one of a travel route of the at least one vehicle

The recited claim limitations, “an image database that stores a plurality of candidate images assignable to the at least one vehicle, and a selector that selects at least one of a travel route of the at least one vehicle and an image to be assigned to the at least one vehicle based on the location information of the registered terminal and the owner information of the registered terminal, and transmits the selected travel route or image to the at least one vehicle.” are directed to the abstract idea of commercial or legal interactions under advertising, marketing, and sales activities or behaviors.  Specifically, the limitations are directed to providing a image (e.g., advertisement) to be displayed on a window of a vehicle, which is a form of advertising and marketing.  
Additionally, under step 2A of “integration into a practical application” requires:  
 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because they are adding words “apply it” with the judicial 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The applicant’s specification discloses, “The signage controller 18 is composed of the vehicle controller 20 and the center controller 22. The vehicle controller 20 is a computer incorporating a processor 24, a storage device 26, a communication interface 28, a video controller 30, and an input/output controller 32. The term “computer” as used herein encompasses a microcontroller in which a computer system is incorporated into a single integrated circuit. It should be noted that the processor 24 denotes a processor in a broad sense and includes a general-purpose processor (such as, for example, a Central Processing Unit, CPU), and a special-purpose processor (such as, for example, a Graphics Processing Unit, GPU; an Application Specific Integrated Circuit, ASIC; a Field Programmable Gate Array, FPGA; and a programmable
logic device). The storage device 26 may include at least one of a semiconductor memory (such as, for example, a RAM, a ROM, and a solid state drive) and a magnetic disc (such as, for example, a hard disc drive).” (page 11 of the applicant’s specification) reads on a general purpose computer.  Based on the applicant's specification, elements in claims 1-8 require no more than a generic device to perform generic computer functions. None of the limitations, individually and in combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activities previously known in the industry. The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the 
Dependent claims 2-8 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims: 2-8 recite a selector, route selecting unit, registered terminal, image selecting unit, vehicle-to-pedestrian communication unit, terminal location acquiring unit, signage controller, bonus offering unit, and social networking service site which do not amount to significantly more than the judicial exception. Dependent claims 2-8 do not recite additional elements that amount to significantly more than the judicial exception.



	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by High et al. US Publication 20190138988 A1.
Claim 1:
	As per claim 1, High teaches the system comprising:
at least one vehicle (paragraph 0017 “In some embodiments, the unmanned delivery vehicle 110 may comprise an unmanned ground delivery vehicle. In some embodiments, an unmanned ground vehicle (UGV) may comprise one or more of a self-driving vehicle…”);

a display device that is installed in the at least one vehicle, and configured to display an image which is assigned to the vehicle on one or more display areas viewable from outside the vehicle (paragraph 0017 “In some embodiments, the unmanned delivery vehicle 110 may comprise an unmanned ground delivery vehicle. In some embodiments, an unmanned ground vehicle (UGV) may comprise one or more of a self-driving vehicle…” and “An unmanned delivery vehicle 110 comprising a UGV may transport packages while displaying content on the display device 117 on the exterior of the vehicle.”);


an image database that stores a plurality of candidate images assignable to the at least one vehicle (paragraph 0021 “The content server 120 may be coupled to a content database 140 and/or a context database 150 via a wired and/or wireless communication channel. In some embodiments, one or more of the content database 140 and the context database 150 may be at least partially implemented with the memory 123 of the content server 120. The content database 140 may have stored upon it a plurality content items configured to be displayed on the display device 117 of the unmanned delivery vehicle 110. In some embodiments, the content items may comprise one or more of a product advertisement, a service advertisement, an offer, a restaurant menu, a branding content, a store location, an event reminder, and directions. Generally, a content item may comprise any image, video, and/or audio file.”),






a terminal location acquiring unit that acquires location information of the registered terminal (paragraph 0014 “For example, the user device 130 may include a mobile application for communicating with the unmanned delivery vehicle 110 and/or the content server 120 and providing the user's information. The provided user information may comprise one or more of user location, user preference, user demographic, user purchase history, etc.), and

a selector that selects at least one of a travel route of the at least one vehicle and an image to be assigned to the at least one vehicle based on the location information of the registered terminal and the owner information of the registered terminal, and transmits the selected travel route or image to the at least one vehicle (paragraphs 0023 and 0036 “In some embodiments, the route may be determined based on the target content of one or more content items to be displayed on the display device of the delivery vehicle. In some embodiments, the delivery route may be determined based on prioritizing one 

Claim 2:
	As per claim 2, High teaches the system of claim 1 as described above and further teaches wherein:
the selector comprises a route selecting unit that is configured to estimate, based on both the location information and the owner information of the registered terminal, a region where there are a lot of people who match the image assigned to the vehicle, and to select the travel route of the vehicle based on the estimated region (paragraph 0036).



Claim 3:
	As per claim 3, High teaches the system of claim 2 as described above and further teaches wherein:
the selector comprises an image selecting unit that is configured to estimate, based on
the owner information of the registered terminal located in a vicinity of a present or future
vehicle location, a trend of people located in the vicinity of the vehicle location, and to select
the image assigned to the vehicle based on the estimated trend (paragraph 0036).

Claim 4:
	As per claim 4, High teaches the system of claim 3 as described above wherein:
the vehicle comprises a vehicle-to-pedestrian communication unit that is configured
to directly communicate with the registered terminal located within a predetermined range
of the vehicle (paragraphs 0025 and 0041); and

the terminal location acquiring unit is configured to recognize, as the vicinity of the
vehicle, a location of the registered terminal that has directly communicated with the vehicle
through the vehicle-to-pedestrian communication unit (paragraphs 0025 and 0041).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over High et al. US Publication 20190138988 A1 in view of Butts et al. US Publication 20150220991 A1.
Claim 5:
	As per claim 5, High teaches the system of claim 1 as described above but does not teach wherein:
the signage controller is further configured to function as a bonus offering unit that offers a bonus to at least one of an owner of the vehicle and an owner of the registered terminal when feedback about the image displayed on the vehicle is received from the owner of the registered terminal.  However, Butts teaches  an External Messaging in the Automotive Environment and further teaches, “As shown, the advertisement 106 also includes a quick response (QR) code 107. The QR code 107 may be read by the camera 104, which may cause the vehicle 102 to perform one or more operations. For example, an onboard infotainment system of the vehicle 102 may display navigation instructions to the grocery store in the advertisement 106, provide discounts or coupons for the grocery store, or display more information about the grocery store. As another example, a computing device such as a smart phone, 



Claim 6:
As per claim 6, High and Butts teach the system of claim 5 as described above and High further teaches wherein:
the vehicle comprises a vehicle-to-pedestrian communication unit that is configured to directly communicate with the registered terminal located within a predetermined range of the vehicle (paragraphs 0025 and 0041); and

the feedback comprises direct communication with the vehicle that is established by the registered terminal (paragraphs 0025 and 0041).

Claim 7:
	As per claim 7, High and Butts teach the system of claim 5 as described above and High further teaches wherein:
the vehicle is configured to supply the registered terminal with access information which is used by the registered terminal for accessing detailed information of the image displayed on the vehicle (paragraph 0025); and

the feedback comprises an access to the detailed information performed by the registered terminal (paragraph 0025).




8 is rejected under 35 U.S.C. 103 as being unpatentable over High and Butts as applied to claim 5 above, and further in view of Koren US Publication 20180254001 A1.
Claim 8:
	As per claim 8, High and Butts teach the system of claim 5 as described above but do not teach wherein the feedback comprises entering a post content item relating to the vehicle or relating to the image displayed on the vehicle into a social networking service site.  However, Koren teaches an Augmented Reality Advertising System with Smart Phone Interoperability and further teaches, “In one embodiment, with reference to FIG. 8, a smart phone 104 displays the same advertisement 103 that is projected on the window by the projector 105. The advertisement displayed on the smart phone 104 may include a link or other GUI control. User 101 selection or activation of the link or control may trigger additional actions, such as display of additional information, navigation to a website, or user entry of a choice. The smart phone 104 equipped with a location system, such as a GPS, determines the location of the user. The computing equipment within the vehicle, e.g., a tablet, also contains a location system, such as a GPS. The location of the smart phone and vehicle remain the same for the duration of the trip. The locations may be shared between the devices via wireless communication either peer to peer or via the Internet. Upon determining that the smart phone 104 is within a vehicle equipped with a computing device according to principles of the invention, advertisements displayed on the window of the vehicle may be sent to the smart phone for display. By way of example and not limitation, a smart phone 104 within a vehicle may execute a social networking application, such as Facebook. Advertisements displayed on the window of the vehicle may be sent to the social networking application. A user of the smart phone may then interact with the advertisement on the smart phone, such as by indicating that the user “likes” 102 the advertisement, sharing the advertisement with others, or selecting the advertisement as a link to obtain more information. Input from a smart phone may affect the advertisement or other subject matter projected on the window. Such user input may be communicated .   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amla et al. US Publication 20140040016 A1 Real-Time Targeted Dynamic Advertising in Moving Vehicles
Amla discloses dynamically changing targeted advertising content is dispatched wirelessly in real time via a cellular network from a remote web portal to a plurality of vehicles, and ads are displayed on a digital display mounted in a rear window of the vehicles. Vehicles communicate wirelessly to the web portal their geographic location, and cameras are used to record the effect of the ads on viewers in following vehicles. Ads are changed based upon criteria established by advertisers, changing vehicle geographic locations, and changing conditions such as areas, times of day, traffic on roads, and profiles of viewers.






	Scofield discloses for an advertisement opportunity near a travel region, advertisements may be selected that are targeted to individuals who are likely to view the advertisement. However, travel patterns among individuals sharing particular traits may exist that facilitate targeted advertising, but may be non-intuitive and therefore difficult to predict, and other techniques, such as population surveys, may be costly and inaccurate. Presented herein are techniques for automatically evaluating travel patterns by tracking the routes of particular individuals, and inferring demographics for such individuals based on the locations of their routes (e.g., an individual whose route frequently includes a residence may be presumed to share the population demographics of the residential neighborhood). Extrapolating such individual demographics may enable inference of shared demographics at particular advertisement opportunities (e.g., among travelers who frequently travel on a particular road at a particular time of day) and the selection of advertisements more closely targeting such individuals

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682